Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                                                     3/2/17
No. 16-BG-1246

IN RE PETER N. NJANG,
                    Respondent.
                                                           BDN: 75-15
Bar Registration No. 456012


BEFORE:      Glickman, Associate Judge, and Pryor and Reid, Senior Judges.

                                       ORDER
                               (Filed – March 2, 2017)

       On consideration of the Board on Professional Responsibility’s Report and
Recommendation, and this court’s December 27, 2016, order directing respondent
to show cause why he should not be suspended pending final action on the Board’s
report, and no response having been filed, it is

       ORDERED that Peter N. Njang is hereby suspended from the practice of law
in the District of Columbia pending final disposition of this proceeding. It is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI, § 14 relating to suspended attorneys and D.C. Bar
R. XI, § 16 (c), dealing with the timing of eligibility for reinstatement as related to
compliance with R. XI, § 14, including filing of the required affidavit.


                                   PER CURIAM